        Case 9:19-cv-00098-DLC Document 76 Filed 07/16/20 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

THOMAS ALLT and ADRIANA                              CV 19–98–M–DLC
ALLT, husband and wife,

                     Plaintiffs,
                                                           ORDER
vs.

TIM J. GEORGE, dba MONTANA
MOBILE TRUCK & TRAILER
REPAIR; EUGENE TRUCK HAVEN,
INC., dba TRUCK N TRAVEL; TA
OPERATING MONTANA LLC, dba
TRAVEL CENTERS OF AMERICA;
and BUSINESS ENTITIES I through
X,

                      Defendants.

      Before the Court is Plaintiffs’ Stipulation and Unopposed Motion to Dismiss

with Prejudice Tim J. George, DBA Montana Mobile Truck & Trailer Repair.

(Doc. 73.)

      IT IS ORDERED that Tim J. George is dismissed from this case with

prejudice. Tim J. George is responsible for his attorney fees and court costs.

      DATED this 16th day of July, 2020.
